Citation Nr: 1624266	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  09-45 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for peripheral neuropathy of upper and lower extremities, to include as secondary to in-service herbicide exposure and as secondary to service-connected diabetes mellitus. 

4.  Entitlement to a rating in excess of 30 percent from July 23, 2007 to March 31, 2009, and in excess of 50 percent from March 31, 2009 to March 25, 2010, for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) for the period prior to February 29, 2016.




REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.  His awards include the Combat Infantryman Badge.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

An August 2014 Board decision denied the Veteran's claim for a PTSD rating in excess of 30 percent prior to March 31, 2009, and in excess of 50 percent from March 31, 2009 to March 25, 2010.  The decision granted the Veteran a 70 percent rating, but no higher, effective March 26, 2010.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2015 Memorandum Decision, the August 2014 Board decision was vacated to the extent that it denied entitlement to a PTSD rating in excess of 30 percent prior to March 31, 2009, and in excess of 50 percent from March 31, 2009, to March 25, 2010.  The Court affirmed the Board's decision as it pertained to the denial of a rating in excess of 70 percent from March 26, 2010.  

The August 2014 Board decision also remanded the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, and peripheral neuropathy of the upper and lower extremities.  The October 2015 Court decision left the remand undisturbed.  Those matters have now been returned to the Board and are ripe for adjudication.  

With regard to the Veteran's TDIU claim, in a February 2016 correspondence, the Veteran's representative asserted that the Veteran was claiming TDIU due to a combination of all his service-connected disabilities as part and parcel of his pending PTSD appeal.  The Board notes that during the pendency of the appeal, the Veteran was awarded a combined 100 percent rating for his service-connected disabilities, effective February 29, 2016.  Although VA has a duty to maximize a claimant's benefits, the Veteran is in receipt of the maximum benefits available effective February 29, 2016 and he has not asserted that one of his service-connected disabilities singly precludes his ability to obtain or maintain gainful employment.  Thus, his claim for TDIU is moot effective February 29, 2016, but remains pending for the period prior to that date.  See 38 C.F.R. § 4.16(a) (2015); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional development is required prior to adjudication.  

The Board finds that there are outstanding VA treatment records that need to be associated with the claims file.  A June 21, 2013 VA treatment record noted that a non-VA record from Missouri Rehabilitation Center from June 12, 2013 had been scanned into VistA imaging.  Also, a May 22, 2015 VA treatment record noted that a May 18, 2015 neurology progress note from Mercy Hospital had been scanned into VistA imaging.  The scanned records have not been associated with the record in a viewable format.  As the above referenced outstanding VA and private treatment records may be relevant to the adjudication of the claims, they must be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (stating that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

With regard to the Veteran's claim for peripheral neuropathy, the August 2014 remand directed that an addendum opinion regarding secondary service connection be obtained.  An addendum opinion was obtained in January 2015.  The examiner opined that the Veteran did not appear to have significant exacerbation of his neuropathy by his well-controlled service-connected diabetes.  The examiner further opined that, given that the Veteran was known to have chronic inflammatory neuropathy (CIDP) and that he had refused treatment for his neuropathy, it would appear more likely that any progression of his neuropathy would be due to his documented non-service-connected CIDP.  The Board finds the examiner's statement that the Veteran's neuropathy did not appear to have "significant exacerbation" from his service-connected diabetes calls into question whether the examiner applied the correct legal standard in rendering the opinion.  Additionally, an April 2016 diabetes mellitus disability benefits questionnaire indicated that the Veteran did not have any complications related to diabetes.  Nevertheless, in the remarks section the examiner noted that the Veteran had chronic distal polyneuropathy - "etiology possible from underlying diabetes mellitus.  The patient has high arches of feet and hammer toes which are usually seen in patients with hereditary neuropathy or charcot tooth marie disease."  In light of the deficiencies in the January 2015 opinion and the subsequent VA opinion indicating that the Veteran's neuropathy may be related to his diabetes, the Board finds that an addendum opinion is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998).

With regard to the Veteran's hearing loss and tinnitus claims, the Veteran was afforded a VA audiological examination in January 2009.  The examiner stated that she could not resolve whether the Veteran's conditions were related to service without resort to mere speculation.  However, in rendering that opinion, the examiner noted that there was no evidence of bilateral hearing loss until 2005.  However, a December 2002 VA treatment record noted that the Veteran had mild to moderate hearing loss and had been prescribed hearing aids.  Accordingly, the examiner's rationale was based on at least a partially inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating "an opinion based upon an inaccurate factual premise has no probative value").  Accordingly, on remand an addendum opinion should be obtained. 

With regard to the Veteran's TDIU claim, in January 2016, the Veteran submitted a VA Form 21-8940.  To date, VA has not acted upon that form and requested information from the Veteran's former employer or otherwise developed his TDIU claim.  Accordingly, on remand the AOJ should undertake all appropriate development and then adjudicate the Veteran's TDIU claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit the names and addresses of any updated private health care provider that has treated him for his disabilities on appeal, to include records from his private neurologist.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

2.  Obtain and associate with the claims file all outstanding VA treatment records, to include those from the Fayetteville VA Medical Center since April 4, 2016, as well as non-VA treatment records referenced in the June 21, 2013 and May 22, 2015 VA treatment records, which were scanned into VistA.  These records must be made a part of the Veteran's file so that they can be reviewed by the Board.

3.  Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.
4.  After the above has been completed to the extent possible, return the claims file to the VA examiner who rendered the January 15, 2015 addendum opinion or an appropriate substitute.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Following review of the claims file, the examiner should opine:

a.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's upper and lower extremity neurological symptoms are causally related to service, to include his in-service herbicide exposure.  

In rendering the above requested opinions, the examiner should address the May 2009 and September 2008 letters from Dr. Andrews indicating that the Veteran's neuropathy was felt to be related to herbicide exposure, the July 2000 VA treatment record noting that the Veteran's small fiber polyneuropathy was probably secondary to Agent Orange exposure, and the Veteran's assertion on his November 2009 substantive appeal that he had neuropathy symptoms as early as 1968. 

b.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neuropathy was caused by his service-connected diabetes.

c.  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's neuropathy was chronically worsened beyond normal progression by his service-connected diabetes. 

In rendering the above requested opinions, the examiner should address the VA treatment records noting that the Veteran had "diabetic neuropathy," Dr. Andrew's letters and treatment records noting that the Veteran's neuropathy was worsened by his diabetes, and the April 2016 examiner's statement that the Veteran had chronic distal polyneuropathy "etiology possible from underlying diabetes."
 
A complete rationale must be provided for any opinion offered. 

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information / evidence, the limits of medical knowledge, etc.).

5.  Send the claims file to a VA audiologist.  If a new examination is deemed necessary to respond to the questions below, one should be scheduled.  Following review of the claims file, the audiologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss and tinnitus are causally related to service, to include in-service combat noise exposure.  In rendering the opinion, the audiologist should explain why the Veteran's current hearing loss is / is not merely a delayed response to his in-service noise exposure.

A complete rationale must be provided for any opinion offered. 

If any opinion cannot be rendered without resorting to speculation, the examiner should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


